DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 08/08/2022 has been entered.  Claims 1-20 are pending.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua W. Chang (Reg. No. 70,831) by email on 08/11/2022.  See attached email correspondence.

	Claims 1, 10, 12, 15, 16, and 19 have been amended as follows:

1. (Currently Amended) A computer-implemented method implemented in a database system, the method comprising: 
receiving a database update request to update a database object including a plurality of data values associated with a plurality of fields, the database update request modifying a first subset of the plurality of data values; 
constructing via a processor a first copy of the database object based on information retrieved from a first database prior to applying the database update request; 
applying the database update request to the first database to update the database object;  
constructing via the processor 
identifying a second subset of the plurality of data values that differ between the first copy of the database object and the second copy of the database object, the second subset of the plurality of data values including the first subset of the plurality of data values and a third subset of the plurality of data values; and 
transmitting to a remote computing device via a communications interface a message identifying the second subset of the plurality of data values. 
           
10. (Currently Amended) The method recited in claim 1, wherein constructing the first and second copies of the database object includes applying object relational mapping to map [[the]] a plurality of database table rows to the database object.  

12. (Currently Amended) A computer-implemented method implemented in a database system, the method comprising: 
receiving a database update request to update a database object including a plurality of data values associated with a plurality of fields, the database update request modifying a first subset of the plurality of data values; 
constructing via a processor a first copy of the database object based on information retrieved from a first database prior to applying the database update request; 
applying the database update request to the first database to update the database object;  
constructing via the processor first database after applying the database update request to the first database; 
identifying a second subset of the plurality of data values that differ between the first copy of the database object and the second copy of the database object, the second subset of the plurality of data values including the first subset of the plurality of data values and a third subset of the plurality of data values; and 
transmitting to a remote computing device via a communications interface a message identifying the second subset of the plurality of data values. 

15. (Currently Amended) The database system recited in claim 13, wherein the database update request is determined by monitoring a row-level change stream that captures changes to the first database.  

16. (Currently Amended) The database system recited in claim 15, wherein the database update request is applied to the second database after a corresponding update request is applied to the first database.

19. (Currently Amended) One or more non-transitory computer readable media having instructions stored thereon for performing a method, the method comprising: 
receiving a database update request to update a database object including a plurality of data values associated with a plurality of fields, the database update request modifying a first subset of the plurality of data values; 
constructing via a processor a first copy of the database object based on information retrieved from a first database prior to applying the database update request; 
applying the database update request to the first database to update the database object;  
constructing via the processor first database after applying the database update request to the first database; 
identifying a second subset of the plurality of data values that differ between the first copy of the database object and the second copy of the database object, the second subset of the plurality of data values including the first subset of the plurality of data values and a third subset of the plurality of data values; and 
transmitting to a remote computing device via a communications interface a message identifying the second subset of the plurality of data values. 

Allowable Subject Matter
	Claims 1-20, as amended by the examiner’s amendment above, have been allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Applicant’s amendments and supporting arguments, filed 08/08/2022, with respect to the: (i) Specification objection, (ii) claim objections, (iii) claim rejections under 35 U.S.C. §§ 112(a), 112(b), 102(a)(1) & 103 have been fully considered and are persuasive.  These objections and rejections have been withdrawn. 

The prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filing date of the claimed invention, the combination of limitations recited in independent claims 1, 12, & 19.
Thus, independent claims 1, 12 & 19 are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        08/11/2022